Adam Hanson OSB# 123355
Hanson & Walgenkim, LLC
838 Commercial St NE
Salem, OR 97301
Tel. (503) 383-1496 || Fax (503) 766-6477
adam@hansonwalgenkim.com
Attorney for Plaintiff

Michael Long, OSB# 762240
Gaydos Churnside & Balthrop PC
440 E Broadway Ste 300
Eugene OR 97401
Tel. (541) 686-1883 || Fax (541) 343-1599
mhlong@oregonlegalteam.com
Attorney for Defendant


                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION


JANA HERDER, individual                            Civ. No. 6:18-cv-00529-MC

                             Plaintiff,            [PROPOSED] PRETRIAL ORDER
       v.

HUTCHINS IMPORTED MOTORS, INC,
dba LITHIA TOYOTA OF
SPRINGFIELD, a domestic corporation,

                             Defendant.




                                          Nature of Action

1. Plaintiff Jana Herder brings this action against defendant Hutchins Imported Motors, Inc. dba

   Lithia Toyota of Springfield (Lithia) pursuant to the Truth in Mileage Act (TIMA), 49 USC §

   32701 and State Claims. Trial will be to a jury.




 [PROPOSED] PRETRIAL ORDER – Page 1 of 5                     Hanson & Walgenkim, LLC
                                                             838 Commercial St NE
                                                             Salem, OR 97301
                                                             Tel. (503) 383-1496 || Fax (503) 766-6477
                                  Subject Matter Jurisdiction

2. This court has jurisdiction over the claims pursuant to 15 U.S.C. § 1681p and 28 U.S.C. §

   1331.

                                     3. Facts in Agreement

4. On, or about, July 13, 2017, Ms. Herder purchased a 1991 Toyota 4Runner (4Runner),

   VIN:JT3VN39W2M8023744, from Lithia for $10,000.

5. Ms. Herder purchased the 4Runner for personal or household use.

6. During the negotiation of the sale of the vehicle to Ms. Herder, Lithia showed her a

   CARFAX report for the vehicle which covered the vehicle’s mileage history and warned of

   a, “POTENTIAL ODOMETER ROLLBACK” and a, “MILEAGE INCONSISTENCY.

7. During the negotiation of the sale of the vehicle, Lithia provided a document to Ms. Herder

   entitled, “Secure Odometer Disclosure/Reassignment” which certified, “to the best of

   [Lithia’s] knowledge,” that the odometer reading on the vehicle of 157,758 miles was the

   actual mileage.

8. The actual mileage of the vehicle at the time of its sale to Ms. Herder was in excess of

   157,758 miles.

                                      Claims and Defenses

                                           First Claim

9. Plaintiff alleges Lithia violated the TIMA as follows:

       a. as a transferor under TIMA, Lithia failed to disclose the cumulative mileage of the

            odometer when transferring ownership of a motor vehicle.49 USC § 32705(a)(1)(A).

       b. by making a false statement to a transferee. Id.

       c.   by failing to disclose that the actual mileage is unknown, if Lithia knows that the


 [PROPOSED] PRETRIAL ORDER – Page 2 of 5                       Hanson & Walgenkim, LLC
                                                               838 Commercial St NE
                                                               Salem, OR 97301
                                                               Tel. (503) 383-1496 || Fax (503) 766-6477
            odometer reading is different from the number of miles the vehicle has actually

            travelled. 49 USC § 32705(a)(1)(B).

       d. by knowingly selling the vehicle when the odometer reading differed from actual

            mileage, and that difference was greater than that caused by odometer calibration

            error. 49 CFR § 580.5(e)(3).

10. Plaintiff further alleges she has suffered damages as a result of Lithia’s actions and Lithia is

   liable for 3 times her actual damages or $10,000, whichever is greater. 49 USC § 32710(a)

                                           First Defense

11. During the negotiation of the sale of the vehicle, Lithia advised Ms. Herder that the odometer

   reading on the vehicle showing 157,758 miles was inaccurate and offered to replace the

   timing belt and water pump as part of the sale. With this information, Ms. Herder accepted

   Lithia’s offer to replace the timing belt and water pump and made her decision to purchase

   the vehicle “AS-IS” with “NO DEALER WARRANTY” and with knowledge that the

   odometer mileage of 157,758 was not accurate.

12. By way of the general denial in Lithia’s Answer, it is Ms. Herder’s burden to prove all

   damages alleged in the Complaint.

                                           Second Claim

13. Plaintiff alleges Lithia violated the Oregon Unlawful Trade Practices Act (UTPA), ORS

   646.608 et. seq., as follows:

       a. by misrepresenting the condition of the vehicle at the time of sale by not disclosing

            the mechanical defects to the engine Lithia knew about or should have known about.

            ORS 646.608(1)(e), (g).

       b.   by representing the vehicle was in original condition, outside of normal maintenance


 [PROPOSED] PRETRIAL ORDER – Page 3 of 5                        Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
           and not disclosing that the instrument cluster had been replaced or altered. ORS

           646.608(1)(f).

       c. by selling the vehicle with undisclosed material defects including the fact that the

           engine needed to be replaced which Litha knew or should have known about. ORS

           646.608(1)(t), OAR 137-020-0020(3)(o).

       d. by making false representations in connection with the sale of the vehicle regarding

           the odometer reading, odometer replacement, and the need for the engine to be

           replaced which Lithia knew or should have known about. ORS 646.608(1)(u), OAR

           137-020-0020(3)(p)

14. Plaintiff alleges she has suffered actual damages in an amount to be determined by the jury.

15. Plaintiff also seeks punitive damages under ORS 646.638(1), in an amount to be determined

   by the jury.

                                         Second Defense

16. During the negotiation of the sale of the vehicle, Lithia advised Ms. Herder that the odometer

   reading on the vehicle showing 157,758 miles was inaccurate and offered to replace the

   timing belt and water pump as part of the sale. With this information, Ms. Herder accepted

   Lithia’s offer to replace the timing belt and water pump and made her decision to purchase

   the vehicle “AS-IS” with “NO DEALER WARRANTY” and with knowledge that the

   odometer mileage of 157,758 was not accurate.

17. By way of the general denial in Lithia’s Answer, it is Ms. Herder’s burden to prove all

   damages alleged in the Complaint.

                                        Other Legal Issues

18. There are no other legal claims or defenses at this time.


 [PROPOSED] PRETRIAL ORDER – Page 4 of 5                        Hanson & Walgenkim, LLC
                                                                838 Commercial St NE
                                                                Salem, OR 97301
                                                                Tel. (503) 383-1496 || Fax (503) 766-6477
                          Proposed Amendments to the Pleadings

19. There are no proposed amendments to the pleadings.



DATED: August 2, 2019

                                                  /s/Adam Hanson
                                                  Adam Hanson, OSB# 123355


                                                  /s/Michael Long
                                                  Michael Long, OSB# 762240




For Court Use Only

The foregoing Pretrial Order is:

___ Approved as filed.

___ Approved as amended by interlineation and the pleadings are amended accordingly.




                     SO ORDERED this ______ day of ___________________, 2019.



                                           _________________________________________

                                           The Honorable Michael J. McShane

                                           United States District Court Judge




 [PROPOSED] PRETRIAL ORDER – Page 5 of 5                   Hanson & Walgenkim, LLC
                                                           838 Commercial St NE
                                                           Salem, OR 97301
                                                           Tel. (503) 383-1496 || Fax (503) 766-6477
